NOT FOR PUBLICATION

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

                                :
DARRELL BELL,                   :
                                : Civ. Action No. 18-2464(RMB)
                  Petitioner,   :
                                :
          v.                    :         OPINION
                                :
WARDEN OF FAIRTON, F.C.I.,      :
                                :
                  Respondent.   :
                                :


BUMB, District Judge

     This matter comes before the Court upon Petitioner Darrell

Bell’s submission of a petition for a writ of habeas corpus under

28 U.S.C. § 2241 (Pet., ECF No. 1), challenging the Bureau of

Prison’s (“BOP”) calculation of his sentence. Respondent filed an

answer in opposition to the petition (Answer, ECF No. 6) and

Petitioner filed a reply (Reply, ECF No. 7.) For the reasons

discussed below, the habeas petition is denied.

I.   BACKGROUND

     Petitioner is a federal prisoner confined at the Federal

Correctional Institution in Fairton, New Jersey. (“FCI-Fairton”).

(Pet., ECF No. 1, ¶2.) Petitioner was arrested and charged with

aggravated assault, terroristic threats with intent to terrorize

another, simple assault, recklessly endangering another person and
resisting arrest in Philadelphia, PA on June 8, 2010, Case No. CP-

51-CR-0009879-2010. (Declaration of Bryan Erickson1     (“Erickson

Decl.”), Attach. D, ECF No. 6-2 at 6.) On July 21, 2010, Petitioner

was indicted in the United States District Court, Eastern District

of Pennsylvania (“District Court,” Case No. 2:10-CR-000454-001,

for possession of a firearm by a convicted felon in violation of

18 U.S.C. § 922(g). (Id., Attach. A, ECF No. 6-2 at 6.) Shortly

thereafter, the District Court issued a federal writ of habeas

corpus ad prosequendum to borrow Petitioner from state custody for

proceedings in his federal case. (Id., Attach. B, ECF No. 6-2 at

10-11.)

     On June 16, 2011, Petitioner was sentenced in the Court of

Common Pleas, Philadelphia County, Case No. CP-51-CR-0009879-2010,

to a 58-month to 116-month term of imprisonment. (Id., Attach. D

ECF Nos. 6-2 at 14-17; Attach. E at 6-2 at 30-32.) The state court

ordered credit for time served from June 8, 2010 through June 16,

2011. (Id., Attach. D & E.) Subsequently, on December 6, 2011,

Petitioner was sentenced in the District Court, Case Number 2:10-

CR-000454-001, to a 37-month term of imprisonment. (Id., Attach.

F, ECF No. 6-2 at 34-39.) The District Court ordered the federal

sentence to run consecutively to the sentence imposed in state




1 Bryan Erickson is a Correctional Programs Specialist for the
Bureau of Prisons Designation and Sentence Computation Center
(“DSCC.”) (Erickson Decl., ECF No. 6-2 at 1, ¶1.)
                                2
court    in       Case   Number     CP-51-CR-0009879-2010.            (Erickson   Decl.,

Attach. F, ECF No. 6-2 at 34-39.) On December 21, 2011, the federal

authorities returned Petitioner to Pennsylvania authorities and

placed       a     detainer    on    Petitioner           for   his   federal   criminal

conviction. (Erickson Decl., Attach. C, ECF No. 6-2 at 10; Ex. G,

ECF No. 6-2 at 41.)

        On       March   30,   2012,      while       Petitioner      was   serving   his

Pennsylvania         sentence       in   Case       No.   CP-51-CR-0009879-2010,      the

Commonwealth of Pennsylvania revoked his probation in another

Pennsylvania criminal case, Case No. CP-51-CR-0904831-2001. (Id.,

Attach. E, ECF No. 6-2 at 30.) The Court of Common Pleas sentenced

Petitioner in Case No. CP-51-CR-0904831-2001 to a one-to-two-year

term of imprisonment, to run consecutively with Case No. CP-51-

CR-0009879-2010. (Id. at 30-32.)

        Petitioner finished serving his Pennsylvania sentences on

July 14, 2016, and despite the federal detainer, state authorities

released him into the community. (Id., Attach. H, ECF No. 6-2 at

43.) On February 13, 2017, the District Court issued an Order and

Arrest Warrant in Case No. 2:10-CR-000454-001 for Petitioner to

serve his federal sentence. (Id., Attach. I, ECF No. 6-2 at 45-

46.) Petitioner was arrested and detained by federal authorities

on February 14, 2017 and designated to FCI Fairton on March 13,

2017. (Id., Attach. H, ECF No. 6-2 at 46; Attach. J, ECF No. 6-2

at 49.)

                                                3
      The BOP prepared Petitioner’s sentence computation. (Id.,

Attach. J, ECF No. 6-2 at 48-50.) The BOP commenced Petitioner’s

37-month federal sentence on February 14, 2017, the day he was

apprehended by federal authorities. (Erickson Decl., Attach. J,

ECF No. 6-2 at 48-50.)2 Petitioner was not given any prior custody

credit against his federal sentence because his pretrial custody

from June 8, 2010 through June 16, 2011 was applied to his

Pennsylvania sentence in Case No. 51-CR-0009879-2010.3 (Id. at 50.)

Petitioner sought credit against his federal sentence for his time

at liberty, and he exhausted his administrative remedies with the

BOP for this claim. (Declaration of Ondreya Barksdale4 (“Barksdale

Decl.”), ECF No. 6-1 at 1-14.)

II.   DISCUSSION

      A.   The Parties’ Arguments




2 The BOP properly commenced Petitioner’s sentence when he was
taken into federal custody on February 14, 2017. See 18 U.S.C. §
3585(a) (federal sentence commences “on the date the defendant is
received in custody … at[] the official detention facility at which
the sentence is to be served); Davis v. Sniezek, 403 F. App’x 738,
741 (3d Cir. 2010) (per curiam) (state did not relinquish
jurisdiction over prisoner by release into temporary federal
custody; state relinquished jurisdiction when state sentence
expired).

3 See 18 U.S.C. § 3585(b) (a defendant is entitled to prior custody
credit “that has not been credited against another sentence.”)

4 Ondreya Barksdale is a Paralegal Specialist for the Federal
Bureau of Prisons (BOP), Northeast Regional Office (NERO) who has
access to most records maintained in the ordinary course of
business at BOP NERO. (Barksdale Decl., ECF No. 6-1 at 1, ¶1.)
                                    4
     Petitioner stated his habeas claim as follows:

          Pursuant to White v. Perlman, 42 F.3d 788, 789
          (10th Cir. 1930) and its progenies, I am to be
          granted credit for the 7 months I was at
          liberty. I was released from state custody on
          July 14 of 2016. I was on state parole
          supervision until February 14, 2017, when
          federal marshals arrested me for my federal
          sentence. My release from state custody was
          not a result of any contributing fault on my
          behalf.

(Pet., ECF No. 1, ¶13.)

     Respondent asserts that under Third Circuit precedent, Vega

v. United States, 493 F.3d 310 (3d Cir. 2007), Petitioner is not

entitled to credit for his time at liberty because (1) he was not

in custody during the time he was at liberty; and (2) federal

authorities    were   not   negligent.         (Answer,   ECF    No.   6   at    7.)

Respondent asserts federal authorities were not negligent because

they properly (1) placed the federal criminal Judgment against

Petitioner as a detainer; (2) prepared a U.S. Marshals Detainer on

December 14, 2011 and submitted it to the proper Pennsylvania

authorities;   and    (3)   obtained       a   receipt    of    the   detainer    by

Pennsylvania on December 11, 2011. (Erickson Decl., ECF No. 6-2.)

Respondents contend it is irrelevant that state authorities were

negligent in releasing Petitioner, and as a matter of law his

federal sentence did not commence until he was apprehended on

February 14, 2017. (Answer, ECF No. 6 at 10.)




                                       5
     In reply, Petitioner suggests that federal authorities were

partially at fault for his early release. (Id. at 4.) He explains:

          Petitioner asks that this Court take note of
          the December 14, 2011 detainer. This detainer
          was given to a Ms. Cookie Burnstine, an
          employee of Curran Fromhold County (C.F.C.F)
          Jail. It must be remembered that on June 16,
          2011, Petitioner received a sentence from the
          Pennsylvania Court of Common Pleas, which even
          the   Respondent   acknowledges.    Petitioner
          asserts this is where Respondent must take
          partial responsibility for their error.

          Here is why: On December 6, 2011, Petitioner
          was sentenced in the U.S. District Court, and
          then on December 21, 2011, the imprisoning
          sovereign (federal) returned Petitioner to
          Pennsylvania    authorities,    having    full
          knowledge that Petitioner was sentenced to a
          state, not county, sentence on June 16, 2011,
          but nevertheless, they allowed a county
          facility (C.F.C.F.) that was and could have
          been, acting as an agent for the imprisoning
          sovereign to notify them of Petitioner's
          release, but never notified or sent the
          December 14, 2011 Detainer to the proper state
          authorities at any of the state correctional
          institutes in which the imprisoning sovereign
          knew because of the above December 16, 2011
          sentence, that was to be served in a state
          facility, not county.

(Reply, ECF No. 7 at 4-5.)

     B. Legal Standard

     Third Circuit precedent governs cases in the District of New

Jersey. In Vega v. United States, 493 F.3d 310 (3d Cir. 2007),

Vega sought credit against his federal sentence for time he spent

at liberty after he was erroneously released by New York prison

officials. Id. at 313. Vega was in custody of New York state

                                6
authorities      when   he   pled   guilty   to    federal   charges     and   was

sentenced to 96-months imprisonment. 493 F.3d at 313. When Vega

was   returned    to    state   authorities       on   December   10,   2001   for

completion of his state sentence, the U.S. Marshals Service lodged

a federal detainer, advising the state warden to notify the

Marshals Service when Vega completed his state sentence. Id. The

Marshals Service did not confirm receipt of the federal detainer

and did not inquire of the State whether it was received and, if

so, whether it would be honored. Id.

      The Third Circuit acknowledged the “doctrine” of credit for

time at liberty originating from White v. Pearlman, 42 F.2d 788

(10th Cir. 1930). Id. at 314-15. Under the common law, “‘[t]he

government is not permitted to delay the expiration of the sentence

either by postponing the commencement of the sentence or by

releasing the prisoner for a time and then reimprisoning him.’”

Id. at 317 (quoting Dunne v. Keohane, [14] F.3d 335, 336 (7th Cir.

1994)). Based on the common law, the Third Circuit developed the

following test:

           in order for a prisoner to receive credit for
           time he was erroneously at liberty, the
           prisoner's habeas petition must contain facts
           that demonstrate that he has been released
           despite having unserved time remaining on his
           sentence. Once he has done this, the burden
           shifts to the government to prove either (1)
           that there was no negligence on the part of
           the imprisoning sovereign, or (2) that the
           prisoner obtained or retained his liberty
           through his own efforts.

                                       7
493 F.3d at 319.

     The court explained,

          [a]s with any habeas petition, this test puts
          the initial burden on the prisoner to show his
          right to relief, which he does by indicating
          that his right to serve his sentence
          continuously has been denied him. See 28
          U.S.C. § 2242. The test then requires the
          court to grant the petition unless the
          respondent government can “show cause why the
          writ should not be granted.” 28 U.S.C. § 2243.
          The burden shifting scheme also places the
          burden on the party that has greater access to
          documents tending to prove a lack of
          governmental negligence or prisoner fault.

493 F.3d at 319–20. “[H]abeas relief is inappropriate where the

government's   hands   are   entirely   clean.   However,   even   simple

negligence … can defeat a claim of clean hands.” Id. at 320. Only

negligence by the imprisoning sovereign entitles the petitioner to

credit for time at liberty. Id.

     The Third Circuit test requires balancing three interests:

(1) the prisoner’s right to serve a continuous sentence in a timely

manner; (2) the need to limit arbitrary use of government power;

and (3) the government and societal interest in having a prisoner

pay the debt he or she owes society. Evans v. Sec'y Pennsylvania

Dep't of Corr., 645 F.3d 650, 661, n.19 (3d Cir. 2011) (quoting

Vega, 493 F.3d at 318). Thus, a

          prisoner is to receive credit for the time he
          was at liberty if he can bring forth facts
          indicating that he was released despite having
          unserved time remaining. The government may

                                   8
           then respond to the petition by showing that,
           either, the imprisoning sovereign was not
           negligent, or vicariously negligent, or that
           the prisoner, in any way, affirmatively
           effectuated his release or prevented his re-
           apprehension.

Evans v. Sec'y Pennsylvania Dep't of Corr., 645 F.3d 650, 661,

n.19 (3d Cir. 2011) (quoting Vega, 493 F.3d at 323).

       In developing this test, the Third Circuit was persuaded by

the reasoning of the dissent in Clark v. Floyd, 80 F.3d 371, 374

(9th Cir. 1996) and the Fifth Circuit decision in Leggett v.

Fleming, 380 F.3d 232 (5th Cir. 2004). Vega, 493 F.3d at 320-21.

In the Clark dissent, Judge Fernandez argued that Clark did not

deserve credit because the federal authorities had not made a

mistake.    Id.   at    321   (citing        Clark    at    375    (Fernandez,     J.

dissenting)).

       The facts in Clark were as follows. Clark was on federal

probation, which was revoked when Clark was convicted of a state

offense in Montana, and the federal court sentenced Clark to a new

prison term to run consecutively with his previously imposed

federal    sentences.    Clark,     80       F.3d    at    372-73.      The    federal

Judgment/Commitment Order committed Clark to the custody of the

U.S.   Attorney   General     or   his   representative           for   five   years;

however, the U.S. Marshal returned Clark to Montana for service of

his state sentence. Id. at 373. The U.S. Marshal sent the Montana

State Prisons Records Office a detainer, directing it to notify


                                         9
the Marshal when Clark was released from state prison so he could

be taken into federal custody to serve his federal sentence. Clark,

80 F.3d at 373. The state prison warden acknowledged receipt of

the detainer and agreed to comply with it. Id. When Clark was

released by Montana prison authorities on parole, they failed to

inform   the   U.S.   Marshal.   Id.    Clark   was    arrested    by   federal

authorities nearly three years later, and service of his federal

sentences began on the day of his arrest. Id.

     The Third Circuit was also persuaded by the reasoning of the

Fifth Circuit in Leggett. Leggett was in a Midland County, Texas

jail for a probation violation when he was indicted in federal

court for being a felon in possession of a firearm. Leggett, 380

F.3d at 233. After standing trial in federal court, Leggett pleaded

guilty and was sentenced to 70-months federal imprisonment and

promptly returned to Midland County Jail. Id. The Marshals Service

lodged a detainer with the Midland County Sheriff’s Department,

asking for notification when Leggett finished serving his state

sentence so he could begin service of his federal sentence. Id.

The Midland County Sheriff’s Office acknowledged receipt of the

detainer. Id.

     Several weeks later, when the State of Texas revoked Leggett’s

probation and transferred him to the Texas Department of Criminal

Justice,   the   Midland   County      Sheriff’s      Department   failed    to

transfer the detainer with Leggett. Id. When Leggett was later

                                       10
released from state prison, the U.S. Marshals Service was not

notified and Leggett did not notify any federal authority that he

was released without having served his federal sentence. Leggett,

380 F.3d at 233.

      The Fifth Circuit stated, ““the errors of state officials

should not impact a prisoner's service of his federal sentence. …

Where there is no evidence that the governmental authority seeking

to enforce the prisoner's sentence has erred, a prisoner should

not be allowed to avoid service of that sentence.” Id. at 235-36.

In reliance on Leggett and the Clark dissent, the Third Circuit

stated “[w]ere we to allow a prisoner credit for time spent at

liberty where no fault lies with the imprisoning authority, the

goal of fairness to the defendant would be served at the expense

of society's expectation that a prisoner will serve the time he

owes.” Vega, 493 F.3d at 321. A    reviewing   court   must   determine

whether the imprisoning sovereign was partially at fault, not

“which sovereign made the more serious error.” Id. at 322.

      The Third Circuit further held,

           The government cannot meet its burden … merely
           by showing that a prisoner did not take
           affirmative steps to effectuate his own
           sentence. If a prisoner suspects that he may
           have another sentence to serve and does
           nothing to notify authorities, he may still
           receive credit against his sentence so long as
           his conduct has not violated his parole or
           thwarted authorities in any other manner.

Id.

                                  11
     In applying this rule to Vega, the Third Circuit stated,

          factual inquiries remain regarding the degree
          of fault, if any, of the United States.
          Therefore, we will remand the case so that the
          District Court can consider in the first
          instance whether the United States was
          negligent, taking into consideration the
          detainer and the Government's admission that
          it never received notice that the detainer had
          been received. In addition, this case presents
          unique circumstances that involve a very close
          working relationship between federal and state
          authorities. Therefore, on remand the District
          Court should consider in the first instance
          the legal issue of whether, under these
          particular facts, the State of New York was
          acting as an agent of the federal government.

493 F.3d at 322.

     C.   Analysis

     Petitioner    argues   federal    authorities   were   at   fault   for

serving the federal detainer on the county facility before he was

designated to a state prison for service of his sentence, and for

not following up with the state facility after Petitioner was

transferred. Petitioner also suggests the county facility was

acting as an agent for federal authorities for the purpose of

notifying them of Petitioner's release or transfer to another

facility, making federal authorities responsible for its agent’s

error.

     Petitioner met his initial burden under the Vega test by

establishing that he was released by state authorities despite

having unserved time remaining on his federal sentence. Respondent

                                      12
countered with evidence that the U.S. Marshals Service served a

federal detainer on the county facility where Petitioner was

detained at the time of his federal sentencing, and that the county

facility acknowledged receipt of the detainer. (Erickson Decl.,

Attach. G, ECF No. 6-2 at 41.)

     The written instructions on the federal detainer addressed

the possibility that Petitioner might be moved from one detention

facility to another; “[i]f the subject is transferred from your

custody to another detention facility, we request that you forward

our Detainer to said facility at the time of transfer and advise

this office as soon as possible.” The county facility agreed by

acknowledging receipt of the detainer. (Erickson Decl., Attach. G,

ECF No. 6-2 at 41.) Therefore, this case is distinguishable from

Vega where the federal authorities never confirmed the state’s

receipt of the detainer nor did they follow up on whether the state

would comply with the request in the detainer.

     The facts here are nearly identical to those in Leggett, where

the County Sheriff’s Department acknowledged the federal detainer

but failed to transfer the detainer with the petitioner to a state

prison. The Third Circuit relied on Leggett in determining that a

prisoner should not receive credit for time spent at liberty where

no fault lies with the imprisoning authority. Thus, Respondent has

established that the federal authorities were not at fault for

Petitioner’s release without serving his federal sentence.

                                 13
III. CONCLUSION

     For the reasons stated above, the Court will deny Petitioner’s

petition for a writ of habeas corpus under 28 U.S.C. § 2241.



An appropriate Order follows.


Dated: May 10, 2019


                                     s/Renée Marie Bumb
                                     RENÉE MARIE BUMB
                                     United States District Judge




                                14
